Citation Nr: 1022891	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-20 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for removal of the 
right lung.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1955 to November 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision rendered by 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  

In the claim received at the RO in February 2007, the Veteran 
raised the issue of entitlement to service connection for 
residuals of a left knee injury.  The agency of original 
jurisdiction has not adjudicated this claim, which is, 
therefore, referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss is not shown to be causally or 
etiologically related to service.

3.  Tinnitus is not shown to be causally or etiologically 
related to service.

4.  The Veteran's right lung removal is shown to be a 
congenital defect not causally or etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated in active service, nor may it be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1153 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 
101(24), 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  A right lung removal was not incurred in or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A March 2007 letter 
fully satisfied the duty to notify provisions prior to the 
adjudication of the Veteran's claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Veteran's service treatment records and VA treatment 
records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence 
relevant to the issue on appeal exists and further efforts to 
obtain records would be futile.  With regard to the Veteran's 
claims for bilateral hearing loss and tinnitus, a VA medical 
opinion was obtained in August 2007.  When VA undertakes to 
provide a VA examination or obtain a VA opinion it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is adequate as it 
was predicated on a full reading of the Veteran's claims file 
and the statements of the appellant.  The report also 
provided a complete rationale for the opinion and summarized 
the pertinent evidence of record.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  

The Board notes that a VA examination has also been obtained 
with regard to the Veteran's claim of entitlement to service 
connection for a right lung removal.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board notes that the VA examiner did not 
provide a nexus opinion; however, this poses no harm to the 
Veteran's claim.  In this regard, the evidence shows that the 
right lung defect is congenital in nature that, therefore, 
service connection cannot be established as a matter of law.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Law and Analysis

In this case, the Veteran contends that his bilateral hearing 
loss and tinnitus are related to noise exposure in service 
while working as a radar technician.  He reportedly worked on 
airfields around aircraft.  Additionally, the Veteran 
contends that his current lung condition is service related.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may also be granted for certain 
chronic diseases, such as organic diseases of the nervous 
system, when the disease is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
term 'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
2001).

Thus, in order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c). 

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a Veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater; or when a Veteran's speech recognition 
scores, using the Maryland CNC Test, are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Bilateral Hearing Loss and Tinnitus

A review of the service treatment records shows no evidence 
of hearing loss or tinnitus upon service entrance in April 
1955.  A service entrance examination report shows a score of 
15/15 bilaterally on a whispered voice test.  Discharge 
records also show no evidence of treatment for or complaints 
of hearing impairment of any kind.  A service audiological 
examination revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
X
15
LEFT
15
15
15
X
15

Thus, the discharge report did not indicate any hearing 
impairment.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (stipulating that "the threshold for normal hearing 
is from 0 to 20 dB [decibels], and [that] higher threshold 
levels indicate some degree of hearing loss").  
Additionally, the Veteran indicated he was in good health 
upon discharge.  

In August 2007, the Veteran was afforded a VA audiological 
examination.  The examiner noted the Veteran's history of 
noise exposure while working on the flight line in service.  
He also noted that the Veteran worked on the flight line as a 
mechanic for two years after service and worked in a bakery 
thereafter.  The examiner noted occasional recreational 
hunting.  Audiological examination revealed puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
40
45
LEFT
15
15
25
35
45

Puretone threshold averages were 35 decibels in the right ear 
and 30 decibels in the left.  Speech recognition scores were 
96 percent in the right ear and 100 percent in the left ear.  
The examiner diagnosed normal hearing sloping to a moderate 
high frequency sensorineural hearing loss bilaterally and 
noted that word recognition scores were excellent 
bilaterally.  

In October 2007, the VA examiner offered an addendum medical 
opinion after reviewing the claims file.  He noted no 
evidence of treatment for or complaints of hearing problems 
in service and opined, in essence, that the Veteran's 
bilateral hearing loss and tinnitus were not related to 
service.

The Board notes that the Veteran has bilateral hearing loss 
by VA standards.  38 C.F.R. § 3.385.  The Board observes and 
finds credible the Veteran's contentions that he had noise 
exposure in service, and currently has hearing loss and 
tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (lay testimony may establish the presence of tinnitus 
because ringing in the ears is capable of lay observation); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that 
a lay witness is competent to testify to that which the 
witness has actually observed and is within the realm of his 
personal knowledge).  However, the question remains as to 
whether the Veteran's current bilateral hearing loss and 
tinnitus are related to military service.  See Pond, 12 Vet. 
App. 341.

As noted earlier herein, service records show no evidence of 
any treatment for or complaints of hearing loss or tinnitus 
during service.  Additionally, there is no credible evidence 
of bilateral hearing loss or tinnitus until 2007, nearly 50 
years after service discharge.  The absence of bilateral 
hearing loss or tinnitus in the service treatment records or 
of persistent symptoms of the disorder at separation, along 
with the first evidence of hearing loss and tinnitus being 
many years later, constitutes negative evidence tending to 
disprove the assertion that the Veteran was disabled from any 
disease or injury during service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service).  Moreover, the Board highlights 
the 2007 Veteran's statement that he had experienced hearing 
loss for the past three to four years and tinnitus for the 
past one to two years.  See August 2007 VA examination 
report.  The Board notes that the Veteran does not contend 
that he has experienced hearing loss or tinnitus since 
service.

Further, the Board finds that the VA examiner's negative 
nexus opinion probative as it is based on a complete review 
of the claims file and the accurate history provided therein 
and provides a thorough opinion based on that review and on 
the medical findings of record.  Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board must 
assess the credibility and probative value of the medical 
evidence in the record); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that the Board may appropriately 
favor the opinion of one competent medical authority over 
another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion included the physician's access to the claims 
file and the thoroughness and detail of the opinion); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(holding that the probative value of medical opinion evidence 
is based on the personal examination of the patient, the 
knowledge and skill in analyzing the data, and the medical 
conclusion reached).  Additionally, the Board finds the VA 
examiner's opinion is fully supported by the evidence of 
record showing no hearing loss or tinnitus in service or for 
many years thereafter.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of service 
connection for bilateral hearing loss and tinnitus.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Thus, the 
claims must be denied.

Removal of the Right Lung

A review of the service records shows no evidence of a lung 
condition upon entrance.  In November 1955, the Veteran 
underwent a bronchoscopy procedure.  In December 1955, the 
Veteran underwent a partial lobectomy of the right lung.  The 
diagnosis was congenital malformation of the lung and one of 
the pulmonary vessels.  A February 1956 post-operative report 
indicated that the Veteran had returned without complaints 
and upon re-examination, he was returned to duty.  X-ray 
findings at that time showed complete expansion of the right 
lung post-surgery.  A November 1958 discharge examination 
report indicates that the Veteran was hospitalized for six 
and a half months for congential malformation of the lung and 
one of the pulmonary vessels.   

In August 2007, the Veteran was afforded a VA examination 
which included pulmonary function testing.  Findings showed 
no infiltrates of the lungs and pulmonary vasculature was 
noted to be normal.  X-rays showed post-thoracotomy changes 
on the right but no acute abnormality of the heart or lungs.  
The examiner diagnosed status post thoracotomy for resection 
of a portion of the damaged right lung from barrel trauma.  
No medical nexus opinion was provided.

As noted above, for purposes of entitlement to benefits, the 
law provides that congenital or developmental defects are not 
a disease or injury within the meaning of applicable 
legislation.  As such, a congenital or developmental defect 
generally may not be service-connected as a matter of law.  
See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. 
Reg. 45,711 (1990).

The evidence in this case shows the Veteran was treated for a 
congenital malformation, or "defect," during service.  In 
this regard, service treatment records show a right lung 
malformation that was corrected with a partial lobectomy 
without residual complaints of or treatment for the 
condition.  The current record shows no evidence of a lung 
disability other than the status post thoracotomy for 
resection of a portion of the damaged right lung.  The Board 
notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Therefore, without a current diagnosis of a non-
congenital lung disorder, the Veteran lacks the evidence 
necessary to substantiate a claim for service connection.  

In reaching this conclusion, the Board acknowledges that, at 
the August 2007 VA examination, the Veteran reported having 
been exposed to inappropriate ambient atmospheric pressures 
in a decompression chamber during service.  He also noted 
that this incident damaged his right lung and necessitated 
surgery.  As such, the examiner diagnosed status post 
thoracotomy for resection of a portion of the damaged right 
lung from barrel trauma.  Significantly, however, a complete 
and thorough review of the service treatment records fails to 
support the Veteran's assertions regarding this in-service 
incident.  Indeed, service treatment records are replete with 
references to the congenital malformation of the Veteran's 
lung.  Accordingly, and based on this evidentiary posture, 
the Board concludes that service connection for removal of 
the right lung is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for removal of a right lung is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


